DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a Continuation of application 16/862,012 filed on April 29, 2020 (PAT 11322920); Application 16/862,012 has Provisional 62/842,823 05/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 20, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,322,920. Although the claims at issue are not identical, they are not patentably distinct from each other because US Patent 11,322,920 includes all of the limitations as cited in claims 1-20 of the current application.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 10, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitrovic et al. (US 2002/0014328).

In regards to claim 1, Mitrovic et al. teaches an extruded aluminum conduit (1) comprising: a substantially cylindrical extruded aluminum body (extruded aluminum, paragraph [0034]) defining a conduit interior (the entire pipe is made of the same material, figure 1), the cylindrical body including an exterior surface defined by an outer diameter and an interior surface (shown in the figure below); and a plurality of protrusions (ribs 2) formed on the interior surface, each protrusion (rib (4)) extending toward the conduit interior and away from the exterior surface and having a protrusion radius of curvature that is convex with respect to the conduit interior (shown in the figure below); and a plurality of depressions (shown in the figure below) formed into the interior surface, each depression being disposed between two adjacent protrusions (4) of the plurality of protrusions (4) and having a depression radius of curvature that is concave with respect to the conduit interior (the depressions between the ribs (4) extends inwardly (concave) into the interior surface of the aluminum body), wherein the plurality of protrusions (4) and plurality of depressions each run substantially continuously from a first end of the cylindrical body to a second end of the cylindrical body (see figure 5), wherein each protrusion (4) has substantially the same protrusion radius of curvature and each depression has substantially the same depression radius of curvature (figure 5), and wherein the depression radius of curvature is at least double the protrusion radius of curvature (see figure 2, the curvature of the depressions are wider than the curvature of the ribs (4)).

    PNG
    media_image1.png
    501
    826
    media_image1.png
    Greyscale


In regards to claim 9, Mitrovic et al. teaches an extruded aluminum conduit (1) comprising: a substantially cylindrical extruded aluminum body (extruded aluminum, paragraph [0034]) defining a conduit interior (the entire pipe is made of the same material, figure 1), the cylindrical body including an exterior surface defined by an outer diameter and an interior surface (shown in the figure below); and a plurality of protrusions (ribs 2) formed on the interior surface, each protrusion (rib (4)) extending toward the conduit interior and away from the exterior surface and having a protrusion radius of curvature that is convex with respect to the conduit interior (shown in the figure below); and a plurality of depressions (shown in the figure below) formed into the interior surface, each depression being disposed between two adjacent protrusions (4) of the plurality of protrusions (4) and having a depression radius of curvature that is concave with respect to the conduit interior (the depressions between the ribs (4) extends inwardly (concave) into the interior surface of the aluminum body), wherein the plurality of protrusions (4) and plurality of depressions each run substantially continuously from a first end of the cylindrical body to a second end of the cylindrical body (see figure 5).

    PNG
    media_image1.png
    501
    826
    media_image1.png
    Greyscale


In regards to claim 10, Mitrovic et al. teaches the extruded aluminum conduit of claim 9, wherein each protrusion has substantially the same protrusion radius of curvature and each depression has substantially the same depression radius of curvature.

In regards to claim 11, Mitrovic et al. teaches the extruded aluminum conduit of claim 10, wherein each protrusion (4) has substantially the same protrusion radius of curvature and each depression has substantially the same depression radius of curvature (see figure 2, the curvature of the depressions are wider than the curvature of the ribs (4)).

In regards to claim 14, Mitrovic et al. teaches an extruded aluminum conduit (1) comprising: a substantially cylindrical extruded aluminum body (extruded aluminum, paragraph [0034]) defining a conduit interior (the entire pipe is made of the same material, figure 1), the cylindrical body including an exterior surface defined by an outer diameter; and one or more of protrusions (ribs 2) protruding from the inner surface of the cylindrical body toward the conduit  and away from the exterior surface and one or more of the protrusions having a protrusion radius of curvature that is convex with respect to the conduit interior (shown in the figure below); and plurality of depressions each run substantially continuously from a first end of the cylindrical body to a second end of the cylindrical body (see figure 5). 
    PNG
    media_image1.png
    501
    826
    media_image1.png
    Greyscale


In regards to claim 15, Mitrovic et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are distributed uniformly around a circumference of the interior surface (figure 1).

In regards to claim 20, Mitrovic et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions (14) are substantially parallel to one another (see figure 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2-8, 12, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 2002/0014328) in view of Nicolantonio et al.  (US 2002/0159934).

In regards to claim 2, Mitrovic et al. teaches the extruded aluminum conduit of claim 1.

Mitrovic et al.  does not teach a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3.

	Nicolantonio et al.  teaches a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 ((the ratio of the radios of curvature (60) of the fins to the radius of curvature (58) of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3); figure 3; paragraph [0031]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Mitrovic et al. a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 as taught by Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 3, Mitrovic et al. teaches the extruded aluminum conduit of claim 1.

Mitrovic et al.  does not teach a ratio between the protrusion radius of curvature and the depression radius of curvature is greater than or equal to about 1:3 and less than or equal to about 2:3.

Di Nicolantonio et al. teaches a ratio between the protrusion radius of curvature and the depression radius of curvature is greater than or equal to about 1:3 and less than or equal to about 2:3. (the ratio of the radios of curvature 60 of the fins to the radius of curvature 58 of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3 and less than or equal to about 2:3); figure 3; paragraph [0031]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Mitrovic et al. a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 as taught by Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 4, Mitrovic et al. teaches the extruded aluminum conduit of claim 1.

Mitrovic et al.  does not teach a ratio between the protrusion radius of curvature and the depression radius of curvature greater than or equal to about 1:4 and less than or equal to about 1:2..

Di Nicolantonio et al. teaches a ratio between the protrusion radius of curvature and the depression radius of curvature greater than or equal to about 1:4 and less than or equal to about 1:2.. (the ratio of the radios of curvature 60 of the fins to the radius of curvature 58 of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3 and less than or equal to about 2:3); figure 3; paragraph [0031]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Mitrovic et al. a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 as taught by Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 5, Mitrovic et al. in combination with Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 1, wherein the protrusion radius of curvature is about 0.025 inch  (radius of curvature (60) of the fins may be 0.05 inches (about 0.025 inches); figure 3; (paragraph [0031] of Di Nicolantonio et al.).

In regards to claim 6, Mitrovic et al. in combination with Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 5, wherein the depression radius of curvature is about 0.063 inch (radius of curvature (58) of the fins may be 0.063 inches; figure 3; (paragraph [0031] of Di Nicolantonio et al.).

In regards to claim 7, Mitrovic et al. in combination with Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 6, wherein the outer diameter of the cylindrical body is about 1.163 inches (external diameter of the tube may be between 1.75-4.5 inches (about 1.163 inches); figure 3; (paragraph [0031] of Di Nicolantonio et al.).

In regards to claim 8, Mitrovic et al. in combination with Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 7, wherein the plurality of protrusions is about 30 protrusions, and wherein the plurality of depressions is about 30 depressions (tube may comprise (24) fins and fin roots (30 protrusions and 30 depressions; figure 3; (paragraph [0030-0032] of Di Nicolantonio et al.).

In regards to claim 12, Mitrovic et al. teaches the extruded aluminum conduit of claim 10.1.

Mitrovic et al.  does not teach a ratio between the protrusion radius of curvature and the depression radius of curvature is greater than or equal to about 1:3 and less than or equal to about 2:3.

Di Nicolantonio et al. teaches a ratio between the protrusion radius of curvature and the depression radius of curvature is greater than or equal to about 1:3 and less than or equal to about 2:3. (the ratio of the radios of curvature 60 of the fins to the radius of curvature 58 of the fin roots (54) may be between 1:9 to 9:1 (equal to or less than about 1:3 and less than or equal to about 2:3); figure 3; paragraph [0031]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teaching of Mitrovic et al. a ratio between the protrusion radius of curvature and the depression radius of curvature is equal to or less than about 1:3 as taught by Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 13, Mitrovic et al. teaches the extruded aluminum conduit of claim 9.

Mitrovic et al. does not teach the protrusion radius of curvature is between about 0.015 inch and about 0.035 inch, and wherein the depression radius of curvature is between about 0.055 inch and about 0.075 inch.

Di Nicolantonio et al. teaches the  protrusion radius of curvature is between about 0.015 inch and about 0.035 inch, and wherein the depression radius of curvature is between about 0.055 inch and about 0.075 inch (between about 0.015 inch and about 0.035 inch); figure 3; paragraph [0031]), and wherein the depression radius of curvature is between about 0.055 inch and about 0.075 inch (radius of curvature (58) of the fin roots (54) may be between 0.05-0.4 inches (between about 0.055 inch and about 0.075 inch); figure 3; paragraph [0031]).

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Mitrovic et al. the protrusion radius of curvature is between about 0.015 inch and about 0.035 inch, and wherein the depression radius of curvature is between about 0.055 inch and about 0.075 inch as taught by Di Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 16, Mitrovic et al. teaches the extruded aluminum conduit of claim 14.

Mitrovic et al. does not teach the one or more protrusions are rounded with a radius of curvature of between about 1/1000 inch to about 3/4 inch.

Di Nicolantonio et al. teaches the one or more protrusions are rounded with a radius of curvature of between about 1/1000 inch to about 3/4 inch (between about 1/1000 inch to about 3/4 inch); figure 3; paragraph [0031]).

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Mitrovic et al. the one or more protrusions are rounded with a radius of curvature of between about 1/1000 inch to about 3/4 inch by Di Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 17, Mitrovic et al. teaches the extruded aluminum conduit of claim 14.

Mitrovic et al. does not teach the one or more protrusions are rounded with a radius of curvature of about 15/1000 inch.

Di Nicolantonio et al. teaches the extruded aluminum conduit of claim 14, wherein the one or more protrusions are rounded with a radius of curvature of about 15/1000 inch  (about 15/1000 inch); figure 3; paragraph [0031]).
	
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Mitrovic et al. the one or more protrusions are rounded with a radius of curvature of about 15/1000 inch by Di Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

In regards to claim 18, Mitrovic et al. teaches the extruded aluminum conduit of claim 14.
Mitrovic et al. does not teach the one or more protrusions are twenty four protrusions uniformly positioned around a circumference of the interior surface.

Di Nicolantonio et al. teaches the one or more protrusions are twenty four protrusions uniformly positioned around a circumference of the interior surface (tube may comprise 24 fins uniformly positioned around a circumference of the interior surface; figure 3; paragraphs (0030-0032]).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Mitrovic et al. the one or more protrusions are twenty four protrusions uniformly positioned around a circumference of the interior surface Di Nicolantonio et al. to provide improved heat transfer (paragraph [0031]); since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 2002/0014328) in view of Houfuku et al. (US 2007/0089868).

In regards to claim 19, Mitrovic et al. teaches the extruded aluminum conduit of claim 14.

Mitrovic et al. does not teach a first set of protrusions of the one or more protrusions and a second set of protrusions of the one or more protrusions, wherein each protrusion of the first set of protrusions has a radius of curvature that is greater than a radius of curvature of each protrusion of the second set of protrusions.

Houfuku  discloses a first set of protrusions of the one or more protrusions and a second set of protrusions of the one or more protrusions (first set of fins (23) and a second set of fins (24) extending from the inner surface of the heat transfer pipe (21); figures 4A-4B; paragraph [0041]), wherein each protrusion of the first set of protrusions has a radius of curvature that is greater than a radius of curvature of each protrusion of the second set of protrusions (the radius of curvature of the first set of fins (23) is greater than the radius of curvature of the second sat of fins 24 as shown; figures 4A-4B; paragraphs [0040-0044]).

	It would have been an obvious matter of design choice to have made a first set of protrusions of Mitrovic et al. the one or more protrusions and a second set of protrusions of the one or more protrusions, wherein each protrusion of the first set of protrusions has a radius of curvature that is greater than a radius of curvature of each protrusion of the second set of protrusions as taught by Houfuku to provide a heat transfer pipe with groove inner surface, by which an evaporation heat transfer coefficient can be largely improved and reduction of a condensation heat transfer coefficient can be suppressed; also such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-92.

	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848